Citation Nr: 0842523	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected varicose veins of the left 
lower extremity.

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected varicose veins of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran was scheduled for a hearing before the Board in 
November 2008, however, he did not appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  The veteran's varicose veins of the left lower extremity 
are currently manifested by persistent edema and statis 
pigmentation with intermittent ulceration.  

2.  The veteran's varicose veins of the right lower extremity 
are currently manifested by persistent edema and statis 
pigmentation with intermittent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for varicose veins of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7120 
(2008).

2.  The criteria for a disability rating greater than 40 
percent for varicose veins of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7120 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The veteran bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of March 27, 2006, the date of his claim, and 
separate 40 percent ratings were assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Furthermore, he was provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, and he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the veteran what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained both service treatment records and private treatment 
records, afforded the veteran an examination in June 2006, 
obtained medical opinions as to the etiology of disabilities, 
and assisted the veteran in obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

The veteran maintains that he is entitled to an initial 
disability rating greater than 40 percent for his service-
connected varicose veins of both the left and right lower 
extremities.  In that regard, disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under, Diagnostic Code (DC) 7120, for findings attributable 
to varicose veins, a 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is warranted for massive board-like 
edema with constant pain at rest.  
38 C.F.R. § 4.104a.  

In the July 2006 rating decision, the RO granted service 
connection and assigned separate, initial 40 percent 
evaluations for varicose veins of both the left and right 
lower extremities, effective from March 27, 2006, the date of 
receipt of the veteran's claim for service connection.  In 
granting service connection, the RO noted the veteran's in-
service history of a ruptured appendix, followed by 
peritonitis, deep venous thrombosis, and varicosities, which 
has caused him discomfort when walking or standing for 
prolonged periods of time.

Pertinent evidence of record includes a December 2005 
statement from the veteran's private physician, Dr. J.Y. and 
a VA examination in June 2006.

In December 2005, the veteran's private physician, Dr. J.Y. 
stated that as a result of a ruptured appendix while in 
service, the veteran developed deep venous thrombosis in his 
right lower extremity.  He further contended, that since that 
time, the veteran had extremely large varicose veins in his 
right lower extremity, which had resulted in constant 
discomfort.  

In June 2006, the veteran underwent a VA examination.  
Regarding varicose veins of both the left and right lower 
extremities, the veteran reported that he had a ruptured 
appendix in service, followed by peritonitis, deep venous 
thrombosis, and varicosities.  He further contended that he 
has had leg pain after prolonged standing and walking since 
1946.  He also reported intermittent ulceration.  He reported 
having been hospitalized for blood clots in California, and 
treated with Coumadin and compression stockings throughout 
the years.  He also had leg edema which occurred constantly 
and was not completely relieved by foot elevation or 
compression hosiery.  The aforementioned condition had 
reportedly affected his employment, as the veteran owns a 
travel agency and has had to travel with edema and clot 
formation.  

On physical examination, the examiner noted that the veteran 
is six feet and weighs 186 pounds, with a pulse of 70.  The 
veteran appeared to be well-developed, well-nourished, and 
was not in acute distress.  The examination revealed varicose 
veins on the left side, with 3+edema, stasis pigmentation, no 
elevated edema, no eczema, and no ulcer.  Examination of the 
left peripheral pulses reveals femoral pulse 2+, popliteal 
pulse 2+, dorsalis pedis pulse 2+, and anterior tibial pulse 
2+.  The examination also revealed varicose veins on the 
right side.  Also on the right side, there is scarring from 
an old ulcer, 3+edema, an absence of elevated edema, stasis 
pigmentation is present, and no eczema.  Examination of the 
right peripheral pulses reveals femoral pulse 2+, popliteal 
pulse 2+, dorsalis pedis pulse 2+, and anterior tibial pulse 
2+.  The examiner diagnosed the veteran with bilateral 
varicose veins with stasis dermatitis, venous insufficiency, 
and noted the right side to have scarring from an old ulcer.  

Based on a review of the evidence, the Board finds that 
disability ratings in excess of 40 percent for the veteran's 
service-connected varicose veins for the left and right lower 
extremities are not warranted.  The June 2006 VA examination 
report reflects the veteran's complaints that he has had leg 
pain after prolonged standing and walking since 1946.  The 
examiner verified these complaints by reporting that the 
veteran continued to have symptoms from his varicose veins, 
which affected his employment to the extent that he 
experienced problems when he traveled.  However, while there 
was persistent edema and stasis pigmentation, there is no 
evidence of persistent ulcerations on either the left or the 
right lower extremities.  

In order to receive a higher rating, there must be evidence 
of persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  38 C.F.R. 
§ 4.104a, DC 7120.  While at the time of the June 2006 
examination the VA examiner acknowledged that the veteran 
reported to have intermittent ulcerations, he specifically 
noted that the veteran showed no evidence of ulceration on 
the left side.  Furthermore, although the examiner noted that 
the veteran had scarring from an old ulcer on the right side, 
he did not find the veteran to have persistent ulcers on the 
right side.  Therefore, in the present case, a disability 
rating greater than 40 percent under DC 7120 is not 
warranted. 


Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the June 
2006 VA examination report noted that the veteran's varicose 
vein condition affected his work as he owned a travel agency 
and experienced difficulties related to his varicose veins 
when he traveled.  Given that there may be some effect on the 
veteran's employment, the evidence raises the possibility 
that consideration under 38 C.F.R. § 3.321(b)(1) may be 
appropriate.  Barringer v. Peake, 22 Vet. App. 242 (2008).  
The Board finds, however, that the rating criteria considered 
in this case reasonably describe the veteran's disability 
level and symptomatology.  The veteran's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation for the service-connected varicose veins 
of both the left and right lower extremities disability is 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  


ORDER

Entitlement to an initial disability rating greater than 40 
percent for varicose veins of the left lower extremity is 
denied.

Entitlement to an initial disability rating greater than 40 
percent for varicose veins of the right lower extremity is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


